DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 12/1/2020 is acknowledged. Claim 1 is amended, claim 6 is canceled. Currently, claims 1-2, 4, 7-15 and 20 are pending in the application.
Previous 101 rejection is maintained.
Previous prior art rejections are withdrawn in view of the above amendment.
Claims 1-2, 4, 7-15 and 20 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 7, 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract ideas without significantly more. 
The claims are directed to a measurement system comprising a processor performing mental steps of detecting obstacle positions of obstacles based on the sensor information, arranging the obstacles on an imaginary sphere, determining irradiatable areas on the (imaginary) sphere which are areas that are not overlapped by the obstacle, calculating positional information based on the obstacle position and the current position of the sun on the imaginary sphere, the calculation of the positional information including conversion from a first coordinate system to a second coordinate system. The claim(s) do not include additional elements that are sufficient to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “an imaginary sphere” in line 15, “calculate positional information based on the obstacle positions and the current position of the sun on the imaginary sphere, the calculation of the positional information including conversion from a first coordinate system to a second coordinate system” in lines 19-22, and “the processor is programmed to move the solar panel to one of the irradiatable areas based on the positional information stored in the storage unit in response to the current position of the sun overlapping with the one of the 
Claims 2, 4, 7-15 and 20 are rejected on the same ground of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP 2173.05(p)(II). In the instant case, the claims directed to a measurement system to comprise mental steps of determining a current position of the sun by detecting obstacle positions of obstacles based on the sensor, arranging the obstacles on an imaginary sphere, determining irradiatable areas on the sphere which are areas that are not overlapped by the obstacles, determining a current position of the sun. The mental steps render the claim indefinite because the mental steps are not directed to a system, and it was unclear whether infringement occurs when one creates a system that allow the solar panel is moved to direction of sunlight (or irradiatable areas), or whether infringement occurs when the user have such mental thoughts. 
As amended, claim 1 recites “a terrestrial structure” in line 6 and “obstacles” in line 13. It is unclear if “a terrestrial structure” is the same or different from “obstacles”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (US 2009/0151769) in view of Lai (US 2011/0158467), and further in view of Chen et al. (US 2010/0000518).
Regarding claims 1-2, Corbin discloses a measurement system (e.g. data collection by sensor assembly) comprising: 
a solar panel (e.g. one array of flat panel PV cells of PV module 110 described in [0022], figs. 1A and 2);
a support (130, figs. 1A and 2) which supports a position of the solar panel in a changeable manner (see method of moving solar panel- or PV module in fig. 3, described in [0041-0046]);
a battery (see one or more batteries described in [0022]) which stores electric power from the solar panel (e.g. the batteries in solar cell energy collection are inherently for storing electric power from the solar panel);
a plurality of sensors (see sensor assembly/network described in [0009-0010], [0020], [0037]) which detects a state such as wind, pressure, rain, ice, snow, light, GPS coordination, temperature, power date, and end of travel of the PV module tracing system of a structure (or a PV module) based on the electric power from the solar panel (e.g. to increase efficiency of solar PV system that convert solar light into usable power, see [0054]); and
a processor (210, fig. 2) which performs processing based on sensor information from the sensor [0036-0037] and [0042-0047], wherein in a first predetermined period the processor sets the position of the solar panel to a first position (e.g. the position during the period before the PV module being moved), and in a 
receive sensor data including ambient condition from the plurality of sensors (or sensor assembly, see step 310 in fig. 3, [0042]), 
determine the control parameters such as particular azimuth-altitude angle pair to which the PV system to be moved (see step 320 in fig. 3, [0042]);
move the PV module to the determined azimuth-altitude angle pair (or the positional information indicating the position of the solar panel, see step 330 and 360, [0042] and [0044].
Corbin teaches a system for solar cell energy collection (see title, [0003]), the reference does not explicitly state that the batteries are used to store electrical power from the solar panel. However, it would have been obvious to one skilled in the art at the time the invention was made to have used the batteries to store electrical power from the solar panel to collect the electrical power in the solar cell energy collection system disclosed by Corbin.
Corbin discloses the position of the solar panel is a position set based on the sensing of the external condition around the solar panel (see fig. 3, [0027-0029], [0037] and [0042-47]). Corbin does not explicitly teach the plurality of sensors including an image sensor, nor does he teaches moving the solar panel by detecting obstacle positions of obstacles based on the sensor information, arranging the obstacles on an imaginary sphere, determining irradiatable areas on the sphere which are areas that are not overlapped by the obstacles, determining a current 
Lai teaches a processor (or control system 50), which perform the process of determining the current position of the sun (or the orientation of the sun, see fig. 2) by:
detecting the obstacle positions of obstacles based on the sensor information (see the step of “capturing an image by an image sensor” in fig. 2);
receiving the image signal by an image recognition system and transforming the image signal to a recognition signal (see fig. 2);
determining irradiatable areas by overlapping the obstacles using image recognition system (see the step “is the sun blocked by obstacles” in fig. 2);
determining a current position of the sun (see the step “generating the sun orientation signal” in fig. 2), and 
calculating positional information based on the obstacle positions (or the step “is the sun blocked by obstacles” in fig. 2) and the current positioning of the sun (or “generating the sun orientation signal, see “first calculation unit” and “second calculation unit” in fig. 2) 
in response to the current position of the sun overlapping with one of the irradiatable areas, moving the solar panel to the one of the irradiatable areas based on the positional information (see the step “rotating the solar panel” in response to a rotating angle signal from the sun orientation signal in fig. 2).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the system of Corbin et al. by including an image sensor such that the solar panel is 
Modified Corbin, and more specifically Lai, does not explicitly teach the determining irradiatable areas by overlapping obstacles using image recognition system to be arranging the obstacles on an imaginary sphere. However, it would have been obvious to one skilled in the art to have used imaginary sphere so that the obstacles to be arranged on the imaginary sphere to determining the overlapping of the obstacles, because using an imaginary sphere would involve nothing more than a matter of design choice in the image recognition system.
Corbin discloses using sensor for sensing ambient condition or external conditions around the solar panel such as wind (see [0009-0010], [0020], [0037]). Modified Corbin does not explicitly teach including at least one of an inclination sensor and a vibration sensor in the plurality of sensors (or the sensor assembly). 
Chen et al. teaches one of the ambient condition is vibration and including an inclination sensor (or inclination sensing device 130) for detecting an inclination direction of the solar panel for the processor (or the controller) to correct and adjust the orientation of the solar panel accordingly to improve the photoelectric conversion efficiency ([0052]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of modified Corbin by incorporating a vibration sensor to prevent the solar tracking being affected by the environmental interruptions or an inclination sensor (or inclination sensing device 130) for detecting an inclination direction of the solar panel for the processor (or the controller) to correct and adjust the orientation of the solar panel accordingly to improve the photoelectric conversion efficiency as taught by Chen et al. ([0052]).

Corbin discloses using computer for processing data such as current data, historical data, and predicted data, or continuous real time sensing, the season of the year, a time, a date, etc… to determine the position of the solar panel ([0036-[0037]). Corbin also discloses using a network (250) to exchange data ([0034]), wherein the processor (210) controls the position of the solar panel based on the positional information (or the data, see fig. 3 and [0042-0047]). It is noted that computer (210) or the network (250) nowadays include a storage unit in order to retrieve data as disclosed by Corbin. Modified Corbin does not explicitly state including a storage unit to store positional information (or current data, historical data, and predicted data, etc…) for storing the calculated positional information. However, it would have been obvious to one skilled in the art at the time of the invention was made to have included a storage unit to store all the positional information (or data) in order for the system to operate as explicitly suggests by Corbin.

Regarding claim 4, modified Corbin discloses a measurement system as claim 3 above, wherein Corbin teaches using tree network topologies ([0040]). Modified Corbin does not explicitly teach obstacle information is information representing a state of trees around the solar panel.
International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 7, modified Corbin discloses a measurement system as in claim 1 above, wherein Corbin discloses a communication unit (e.g. communication link 240, fig. 2) to exchange data between the processor (210) and the network (250, see fig. 2, [0034]), the communication unit 240) receives positional information (e.g. data). As such the processor (210) controls the position of the solar panel based on the positional information received by the communication unit (240). The information (or data) disclosed by Corbin is surely capable of uniquely determining the position of the solar panel from an external apparatus (e.g. 250).

Regarding claim 8, modified Corbin discloses a measurement system as in claim 1 above, wherein Corbin discloses the support (130, fig. 2) supports the solar panel in a changeable manner according to a particular azimuth-altitude angle pair ([0042]), or both horizontal and vertical directions.


Modified Corbin in claim 8 above does not disclose the support includes an arm to which the solar panel is fixed and a guide shaft along a vertical direction (or a longitudinal direction), and the processor drives the arm to change at least one of the position in the vertical direction or the position in the horizontal direction of the solar panel, nor does he teach 
Lai teaches a support includes an arm (see the support section connected to retractable motors 303 in fig. 1) to which the solar panel (20) is fixed (see fig. 1) and a guide shaft along a vertical/longitudinal direction (see the pole/shaft below the arm in fig. 1), and the processor (50) drives the arm (e.g. by connecting to the retractable motors 303) to change the position in the vertical/longitudinal direction (e.g. by retractable motors).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the system of modified Corbin in claim 8 above by using the support including an arm and a guide shaft such that the processor drives the arm to change the position in the vertical direction as taught by Lai, because Lai teaches such support would allow the solar panel to be rotated to a predetermined position and to be adjusted to a predetermined sloping angle (see [0014]).

Regarding claim 12, modified Corbin discloses a measurement system as in claim 1 above, wherein Corbin discloses a plurality of solar panels (e.g. more arrays of flat panel PV cells, [0022]) the solar panel (e.g. PV module 110), wherein the processor (210) controls the position of the plurality of solar panels (or more arrays of flat panel PV cells in PV module 110, see [0042-0047] as Corbin describes the processor controls the PV module 110).

Regarding claim 13, modified Corbin discloses a measurement system as in claim 1 above, wherein Corbin discloses the processor (computer 210) controls the actuator to move the solar panel based on the season of the year ([0036]). As such, the first predetermined period  (e.g. the first season of the year) and the second predetermined period (e.g. the second season of the year) are specific periods of a year.

Regarding claim 14, modified Corbin discloses a measurement system as in claim 1 above, wherein Corbin discloses the processor controls (210) the position of the solar panel (e.g. one or more arrays of flat  panel PV cells) based on weather information around the solar panel ([0020], [0027-0029, [0037] and [0042-0047]).
Regarding claim 15, modified Corbin discloses a measurement system as in claim 1 above, wherein Corbin discloses the support supports the solar panel in a changeable manner (or the solar panel are moved according to the sensed data), and the processor (210) controls the movement of the solar panel ([fig. 3, [0042-0047]). Therefore, the processor (210) will control the position and the posture of the solar panel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Corbin as applied to claim 1 above,  in view of McGuire et al. (US 2011/0146751).
Regarding claim 11, modified Corbin discloses a measurement system as in claim 1 above, wherein the processor controls the solar panel based on the electric power ([0036-0037]).

McGuire et al. teaches it is known to use a power supply unit (e.g. wind turbine), that supplies electrical based on natural energy (e.g. wind) different from sunlight, along with the solar panel to obtain self-generated electrical power (see [0005-0010]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the system of modified Corbin by incorporating a power supply unit of wind turbine that supplies electrical based on natural energy of wind different from sunlight as taught by McGuire et al., because McGuire et al. teaches it is known to use wind turbine along with solar panel to obtain self-generated electrical power. 
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Corbin as applied to claim 15 above, in view of Belaidi et al. (US 20013/0276883).
Regarding claim 20, modified Corbin  discloses a system as in claim 15 above, wherein Corbin teaches the actuator system configured for multi-axis tracking (see [0036]) and the processor (210) controls the actuator system to determine the position of the solar panel (see claim 1 above, or fig. 3, [0036-0037] and 0042-0047]).
Modified Corbin does not disclose the support includes a guide shaft configures to rotate about a rotational axis, and an arm extending from the guide shaft and supporting and spacing the solar panel apart from the rotational axis.
Belaidi et al. teaches a support of rotatable assembly (100 in figs. 1-2 or 600 in figs. 6-7) having multi- axis rotation comprising a support including a guide shaft (see vertical member 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the system of modified Corbin by using the support having multiple axes of rotations and comprising a support and an arm as taught by Belaidi et al., because Corbin explicitly suggests the support having multiple axes of rotations and Belaidi et al. teaches support would allow greater freedom of movement ([0027] and [0034]) to allow easier access to the structures for repairs and maintenance ([0017]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-15 and 20 have been considered but are moot in view of the new ground of rejection.
101 rejection:
Applicant argues that by adding a mental step of calculation Applicant has added a meaningful limitation in that it employs the information provided by the judicial exception. The examiner replies adding a mental step does not add a meaningful limitation.
Prior art rejection:
Applicant argues cited art does not teach the calculation step or the amended limitations as claimed. However, Applicant’s arguments are moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726